Citation Nr: 0312118	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  96-45 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether the appellant has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for a psychiatric disorder, to include paranoid 
schizophrenia.  

2.  Whether the appellant has submitted new and material 
evidence to reopen a claim of entitlement to service 
connection for residual eye injury claimed as double vision.  

3.  Entitlement to an increased (compensable) evaluation for 
residuals of spontaneous pneumothorax.  


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse, his son, his daughter, and a 
friend.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from May 1968 to January 
1969.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In June 2002, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West 2002).  A transcript of the 
hearing is of record.  


REMAND

Since the RO last reviewed this claim, there has been a 
significant change in the law.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5102, 5103, 5103A, 5107 
(West 2002)).  This statute redefined VA's duty to assist, 
enhanced its duty to notify a claimant of information and 
evidence necessary to substantiate a claim, and eliminated 
the well-grounded-claim requirement.  This statutory change 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or claims filed before the date 
of enactment and not yet final as of that date.  VCAA, 
§ 7(a), 114 Stat. at 2099-2100; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  The record does not show that the 
appellant has been notified of this statute or of VA's 
revised obligations.  

To improve adjudication of veterans' claims, VA enacted 
38 C.F.R. § 19.9(a)(2)(ii), which allowed the Board to 
correct a missing or defective VCAA notice.  Before the Board 
could correct that lack of VCAA notice to the appellant, that 
regulatory provision was invalidated by Disabled American 
Veterans v. Secretary of Veterans Affairs, Nos. 02-7304, -
7305, -7316 (Fed. Cir. May 1, 2003).  Because the Board no 
longer has the authority to issue VCAA duty to notify 
letters, the Board will not attempt to cure the VCAA 
deficiency in this case and will remand the case to the RO 
for appropriate action to ensure compliance with the VCAA.  
Because the RO has not yet considered whether any additional 
notification or development action is required under the 
VCAA, it would be potentially prejudicial to the appellant if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOGCPREC 16-
92.  Therefore, for these reasons, a remand is required.

In view of the foregoing, and to accord the appellant every 
due process consideration, this case is REMANDED for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).

2. Thereafter, the RO should readjudicate 
these claims.  If benefits sought on 
appeal remain denied, the appellant and 
his representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  




